 In the Matter Of MONARCH MILLS, INC., A CORPORATION and TEXTILEWORKERS ORGANIZING COMMITTEECase No. C-1173-Decided October17, 1939Cotton Textile ManufacturingIndustry-Settlement:stipulation providing forcompliancewith the Act, includingreinstatementof certainemployees and pay-ment of backpay-Order:entered on stipulation.Mr. Maurice J. Nicoson, Mr. Paul H. Brinson, Mr. Alan Perl,andMr. Jacob Blum,for the Board.Mr. L. W, Perrin, Mr. Donald Russell,andMr. J. D. Long,all ofSpartanburg, S. C., for the respondent.Mr. John C. LanhamandMr. S. T. Lanham.,both of Spartan-burg, S. C., forall complainants.Mr. C. L. Gibson-and-Mr. -Furman, Garrett,both-of Spartanburg,S. C., for T. W. O. C.Mr. Howard IS'. Friedman,ofcounselto the Board.'DECISIONANDORDERSTATEMENT OF THE CASEUpon charges duly filed by Local Union #1661, United TextileWorkers of America, and amended charges filed by its successor,Local Uniori #1661, United Textile Workers 'of America, affiliatedwith TextileWorkers- Organizing Committee, herein called theUnion, the National Labor Relations Board, herein called the Board,by Charles N. Feidelson, Regional Director for the Tenth Region(Atlanta,Georgia), issued its complaint dated June 27, 1938, itsamended complaint dated July 19, 1938, and its second amended com-plaint dated August 2, 1938, against' Monarch Mills,' Union City,South Carolina, herein called the respondent, alleging that therespondent had engaged in' and was engaging in unfair labor prac-tices affecting commerce within the meaning of Section 8 (1) and(3) and Section 2 (6) and (7) of the National Labor Relations Act,49 Stat. 449, herein called the Act.Copies of the complaint and1Incorrectly designatedin the several complaints as Monarch Mills, Inc.,a corporation.16 N. L. R. B., No. 10.57' 58DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe amended complaint, as well as notice of hearing and amendednotices of hearing thereon, were duly served upon the respondent andthe Union.At the hearing on August 2, 1938, the second amendedcomplaint was introduced in evidence without objection.Concerning the unfair labor practices, the complaint, as amendedat the hearing,2 alleged, in substance, that (1) on various dates be-tween July 20, 1935, and December 31, 1937, the respondent dis-charged certain named employees; (2) between the said dates therespondent laid off certain named employees and has refused and stillrefuses to reinstate them; (3) on September 29, 1936, and thereafter,following a labor dispute, the respondent refused to reinstate andstill. refuses to reinstate certain named employees; (4) the above-mentioned discharges, lay-offs, and refusals to reinstate were for thereason that each of the named employees joined or assisted the Unionor its predecessor union or engaged in concerted activities with other,employees of the respondent for the purposes of collective bargain-ing and other mutual aid and protection; and (5) that by the above.mentioned activities the respondent has discouraged membership intheUnion and its predecessor union and has interfered with;restrained, and coerced its employees in the exercise of the. rightsguaranteed in Section 7 of the Act. The respondent duly filedanswers to the complaint and to the amendments thereto in which itdenied that its operations brought it within the jurisdiction of theBoard, denied that it had engaged in the unfair labor practicesalleged in the complaint, as amended, and pleaded certain affirmativedefenses.Pursuant to notice, a hearing on the complaint opened at Spartan-burg, South Carolina,, on July 25, 1938, before Walter Wilbur, theTrial Examiner duly designated by the Board.The hearing closedon January 19, 1939.The Board, the respondent, and the Union wererepresented by counsel and participated in the hearing..On.January 27, 1939, the Board, pursuant to Article II, Section 37and. Section 38 (d), of National Labor Relations Board Rules andRegulations-Series 1, as amended, ordered the proceeding transferredto and continued before it, and further ordered that no IntermediateReport should be issued by the Trial Examiner, that Proposed Find-ings, Proposed Conclusions of Law, and Proposed Order be issued, andgranted the parties herein the right, within ten (10) days from the re-ceipt of said Proposed Findings, Proposed Conclusions of Law, andProposed Order, to file exceptions, to request oral argument beforethe Board, and to request permission to file a brief with the Board.Copies of this order were duly served upon the parties.On February2 On October 28, 1938, the second amended complaint was further amended by adding toit the names of two employees alleged to have been discharged. MONARCH- MILLSi INC..596, 1939, the respondent filed objections to the above order of the Board.On February 9, 1939, the Board having considered the respondent'sobjections overruled the said objections and denied the prayer of therespondent that the Trial Examiner be directed to file an IntermediateReport.On September 18, 1939,' the respondent and counsel for the Boardentered into a stipulation in settlement of the case.This, stipulationprovides as follows :STIPULATIONCharges having been filed with Charles N. Feidelson, RegionalDirector of the National Labor Relations Board for the TenthRegion, by the Textile Workers Organizing Committee on Aug.20, 1937, and amended on October 30, 1937, alleging that respond-ent,Monarch Mills, had violated Section 8 (1) and (3) of theNational Labor Relations Act, 49 Stat. 449; and complaint havingbeen issued and served on all parties, and hearing having beenheld before a duly authorized agent of the National Labor Rela-tions Board at Spartanburg, South Carolina, from July 25th 1938to Jan. 19, 1939; and it being the intention of the parties to dis-pose of the matters which have arisen,It is hereby stipulated and agreed by and between Monarch.Mills, by its Treasurer, D. W. Anderson and Jacob Blum, Attor-ney, National Labor Relations Board, as follows :1.Monarch Mills is incorporated in the State of South. Caro-lina, and is engaged in the manufacture, sale and distribution ofcotton textile goods.It has its principal office in the City ofUnion, South Carolina, and three plants in and near the>said Cityof Union, South Carolina.In the manufacturing of cotton textile goods the principal rawmaterials used by the respondent are cotton, coal, starch, etc.Over fifty per cent of the raw materials used are imported frompoints outside the State of South Carolina to respondent's SouthCarolina plants.The approximate total cost of such raw mate-rialsused during the year 1937, including purchases madewithin and without the State of South Carolina, amounted to$2,227,592.68.Over fifty per cent of the finished product isshipped directly by the respondent to consumers outside the Stateof South Carolina.During 1937 total sales of the respondentamounted to more than $4,351,816.67.Respondent employs ap-proximately 600 persons at its South Carolina plants.3 The stipulation was signed by the treasurer of the respondent on September 11, 1939,and by the attorney for the Board on September 18, 1939. '60DECISIONS OF 'NATIONAL LABOR RELATIONS BOARDMonarch Mills admits that it is engaged in interstate commerce.within the meaning of Section 2 (6) and (7) of the NationalLabor, Relations Act, 49 Stat. 449.2.The respondent, Monarch Mills, waives all further or otherprocedure provided by the National Labor Relations Act, or.the'Rules and Regulations of the National Labor Relations Board,including the making of findings of fact and conclusions of law.3.Upon the basis of the facts stipulated in paragraph 1 above,the pleadings heretofore filed, the record, this stipulation, and byagreement of the parties hereto, the National Labor RelationsBoard may enter its Order in the following form in the aboveentitled case :ORDEROn the basis of this stipulation, and pursuant to Section 10 (c)of the, National Labor Relations Act, the National Labor Rela-tions Board hereby orders that Monarch Mills, its officers, agents,successors and assigns shall :1.Cease and Desist :(a) Froin in any Iiianner interfering with, restraining or coerc-ing its employees in the exercise of their rights to self-organiza-tion, to form, join, or assist labor organizations, to bargain col-lectively through representatives of their own choosing and toengage in concerted activities 'for the purposes of collective bar-gaining, or other mutual aid or protection as guaranteed in Sec-tion 7 of the National Labor Relations Act :(b) From in any manner discouraging membership in the Tex-tileWorkers Organizing Committee, or in any other labor organi-zation of its employees, by discriminating against its employeesin regard to hire or tenure of employment or any term or condition.of employment.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act:(a)Offer to L. B. Morgan, Dewey Davis, Willie Chalk Ochil-tree, James W. Shirley, James Garner, Jesse Jolly, A. B. Vinson,J.C. Vinson, Etta Owens, R. N. Johns, P. D. Price, G. L. Mc-Kinney, Shuler Gregory, Clara Fowler, Edna Charles, JamesTucker, Aaron Crocker, Willie Satterfield, LeRoy Davis, HazelMayo Cogdell, Alice ' Brannon, Grace Brannon, Mary Charles,Belton Shirley, Georgia Davis, Bessie Franklin, Dewey Harris,Mary- Sanders, Henry Creasman, and W. T. Lawson, Sr. rein-statement to their former or. substantially equivalent positionsin any of the mills of.the respondent, without prejudice to theirother rights and privileges previously enjoyed; MONARCH MILLS, INC.61(b)Make whole the employees named in paragraph 2 (a)above, and the other employees whosenames are alsolisted inthe appendix hereto,4 by payment to the Regional Director oftheNational Labor Relations Board for the 10th Region thesum of $15,000.00, said sum to be paid within ten (10) days afterthe 'Circuit Court of Appeals of the Fourth Circuit enters itsDecree enforcing the Order of the Board, and is to be distributedby him in accordance with the direction of the representativesof the employees involved.(c)Post immediately in conspicuous places in its MonarchPlant and maintain for a period of at least thirty (30) consecu-tive days notices containing copies of this order;(d)Notify the Regional Director for the Tenth Region inwriting ten (10) days from the date of this Order what stepsrespondent has taken to comply herewith;And it is hereby ordered that the cases of all persons men-tioned in the above charge and not herein reinstated or madewhole in accordance with the provision of paragraph 2 (b) abovebe and the same hereby are dismissed.4.It is the understanding of the parties that in carrying outSection 2 (a) of the above order all persons therein named toreturn to work shall be returned within thirty (30) days of theentry.of this Order by the Board, and Monarch Mills under-takes to offer employment to the individuals named in paragraph2 (a) by Registered Mail, return receipt requested, ' with theunderstanding that if an answer is not received and definiteeii-iployment arrangements made within ten (10) days from thereceipt of such registered letter Monarch Mills will be relievedof further obligations to offer employment to such persons underthis Order.It is the understanding of the parties that the exactamounts to be paid for distribution among the individuals namedin paragraph 2 (a) and 2 (b) of the. order will be fixed by con-ferences between a representative of the Board and the ClaimsCommittee of the complainants.5.The respondent,Monarch Mills, hereby consents to theentry by the United States Circuit Court of Appeals for theappropriate Circuit, upon application by the Board, of a consentdecree enforcing, an order of the Board in the form hereinaboveset forth and hereby waives further notice of the application forsuch decree.6.The entire agreement is contained within the terms of thisstipulation and there is no verbal agreement of any kind whichvaries, .alters, or adds to the stipulation.The appendix is attached to the Board'sOrder and,hence,isnotset forth here. 62DECISIONS OF NATIONAL LABOR RELATIONS BOARD7: It is understood and agreed that this stipulation is subjectto the approval of the National Labor Relations Board and shallbecome effective immediately upon granting such approval.On September 20, 1939, the Board issued its order approving theabove stipulation and making it part of the record in the case. Copiesof this order were duly served upon the parties.Upon the basis of the above stipulation and the entire record inthe case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTMonarch Mills is a South Carolina corporation having its princi-pal office in the City of Union, South Carolina, and operating threeplants in and near that city. It is engaged in the manufacture, sale,and distribution of cotton textile goods. It employs approximately600 persons at its plants.The principal raw materials used by the respondent are cotton, coal,and starch.The total cost of these and other raw materials usedduring the ,year of 1937 was in excess of $2,200,000.Of this amountover fifty per cent was obtained from States other than the State ofSouth Carolina.The total sales of the respondent during the year 1937, exceeded$4,300,000.More than 50 per cent of the finished products manufac-tured by it are shipped directly by the respondent to consumers out-side the State of South Carolina.The respondent admits, and we find, that it is engaged in inter-state commerce within the meaning of the Act.ORDERUpon the basis of the above findings of fact, stipulation, and theentire record in the case, and pursuant to Section 10 (c) of the Na-tionalLabor Relations Act, the National Labor Relations Boardhereby orders that the respondent, Monarch Mills, its officers, agents,successors and assigns, shall:1.Cease and desist from :(a) ,In any manner interfering with, restraining or coercing itsemployees in the exercise of their rights to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing and to engage in concertedactivities for the purposes of collective bargaining, or other mutualaid or protection as guaranteed in Section 7 of the National LaborRelations Act; MONARCH MILLS, INC.63(b) In any manner discouraging membership in the Textile Work-ers Organizing Committee, or in any other labor organization of itsemployees, by discriminating against its employees in regard to hireor tenure of employment or any term or condition of employment.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to L. B. Morgan, Dewey Davis, Willie Chalk Ochiltree;James W. Shirley, James Garner, Jesse Jolly, A. B. Vinson, J. C.*Vinson, Etta Owens, R. N. Johns, P. D. Price, G. L. McKinney,Shuler Gregory, Clara Fowler, Edna Charles, James Tucker, AaronCrocker, Willie Satterfield, LeRoy Davis, Hazel Mayo Cogdell, AliceBrannon, Grace Brannon, Mary Charles, Belton Shirley, GeorgiaDavis, Bessie Franklin, Dewey Harris, Mary Sanders, Henry Creas-man, and W. T. Lawson, Sr., reinstatement to their former or sub-stantially equivalent positions in any.of the mills of the respondent,without prejudice to their other rights and privileges previously'enjoyed;(b)Make whole the employees named in paragraph 2 (a) above,and the other employees Whose names are also listed in the Appendix'hereto, by payment to, the Regional Director of the'National LaborRelations Board for the Tenth Region the sum of $15,000, said: sum'to be paid within ten (10) days after the Circuit Court of Appeals .of the Fourth Circuit enters its 'decree enforcing the Order of theBoard, and is to be distributed by him in accordance with the direc-tion of the representatives of the employees involved;(c)Post immediately in conspicuous places in its Monarch plantand maintain for a period of at least thirty (30) consecutive daysnotices containing copies of this Order;(d)Notify the Regional Director for the Tenth Region in writingten (10) days from the date of this Order what steps respondenthas taken to comply herewith;AND IT IS HEREBY ORDERED that the cases of all persons mentionedin the above charge and not herein reinstated or made whole in ac-cordance with the provision of paragraph 2 (b) above be, and thesame hereby are, dismissed.APPENDIX1.L. B. Morgan2.Dewey Davis3.Willie Chalk Ochiltree4.James W. Shirley5.James Garner6.Jesse Jolly7.A. B. Vinson8.J. C. Vinson9.Etta Owens10.R. N. Johns11.P. C. Price12.G. L. McKinney13.Shuler Gregory14.Clara Fowler 64DECISIONS OF NATIONAL LABOR RELATIONS BOARD15.Edna Charles16.James Tucker17.AaronCrocker18.Willie Satterfield19.LeRoy Davis20.Hazel Mayo Cogdell21.Alice Brannon22.Grace Brannon23.Mary Charles24.Belton Shirley25.Mary Sanders26.Henry Creasman27.W. T.Lawson, Sr.28.Georgia Davis29.Bessie Franklin30.Dewey Harris31. John W.Hughes32.Charlie Prince33.Melvin Tucker34.Harold H. Brakefield35.R. G. Johnson36.W. P.Davis-37. John W.Lawson38.Leva West39.Clayton Brock40.John Puckett41.Roy Clay42.Mary B. Clay43.Charlie Tucker44.Mamie Southers45.Ervin Cooper46.Grady Brannon47.Robert Gibson48. Iris Craig Harris49.Lula Hart50.Hamp Jolly51.J. S. Petrie52.Herbert Prince53.Robert Sparks54.M. C. Cook55. John H. Fowler56.Henry Quinn57.Ella Self58.Robert Self59.David Vinson60.Ernest Vinson